Title: Abigail Adams to John Adams, 5 May 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree May 5th 1789
          My dearest Friend
        
        Mr Dawes sent me word that he was going to Newyork this week. I would not omit any opportunity of writing to you, tho I know I must sometimes perplex you with domestick matters I would not do it, but that I wish your advise and direction.
        I wrote you in my last that the wall was compleated between mr Bass & you, and Barley has been sown. the Hill before the window, your Brother has had cleard of stones, & gatherd up the overpluss manure and laid where directed. I requested him to dispose of the young stock if he could, but he has not been able to. I procured a load of Salt Hay for the stock since you went away pay’d Thayer 6£. 12s 11d for the Hay I had of him, & this day am obliged to purchase more English Hay. the wall upon the Hill was poled agreeable to your direction & the sheep put there & Hay given them, but the season is so backward & the flock so large that they are pinch’d. the dr has agreed to take off this week 3 Heffers & the 10 weathers & pay the childrens Quarter Bills which amounts to Sixteen pounds. thus two anxieties I am relieved from But your Brother upon clearing this Hill insists upon it, that it is trod down so hard by the cattle that it will produce no grass this year and the best thing which can be done with it, is to plow it up. to this I could give no consent, knowing how averse you were to any such thing, but yesterday hearing that a Tax Bill was comeing out this month, he got quite discouraged & came to tell me that he would not have any thing to do with the place for that he should never get sufficent of from it, to pay the Taxes— I offered him a part of the sheep, that he should take 20 & leave half the profits of them, Lambs & wool this year, or I would do any thing reasonable that he should desire. as I had not been abl to part with the oxen, French should help cart out the manure but he was sure that you would think he might make so much more than it was possible for him to, that you certainly set him down for Knave or fool—& he would hade no further concern with it, unless it was to render me any assistance— I hope however he will consider further about it, in the mean Time I wish you would write to him, or me; the manner in which Glover has Beals’s place is I suppose a reason with him for thinking that he cannot make this answer. I have got Finil to work with French & must get the manure upon the Grass as soon as possible— I will exert myself to the best of my ability, but it really worried me so much that I could not sleep last Night— the Cows have not calf’d yet, & really every thing seem’s to have gone wrong, veal has got to two pence pr pound. Spear brought me a Parish Rate this week of three pounds 16 shilling & Eleven pence and yesterday col Thayer sent a deed of the woodland.
        As you were always Remarkable at a difficult case, I wish you would direct me what to do with those which at present surround me
        pray burn all my Letters I suppose you are perplexd with National difficulties which will puzzel you as much as my domestick affairs do me. it is hard to have both I have not heard from you since the 22d of April— we are well as usual. yours affectionately
        Abigail Adams
      